Citation Nr: 0122577	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for seborrheic 
dermatitis, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for status post 
multiple surgeries for right knee chronic instability, 
currently rated as 10 percent disabling.

(The matter of whether the June 1985 decision, wherein the 
Board of Veterans' Appeals (Board) denied entitlement to an 
evaluation in excess of 20 percent for postoperative 
residuals of multiple surgeries of the right knee with 
chronic should be revised or reversed on the grounds of clear 
and unmistakable error, is the subject of a separate 
decision.


REPRESENTATION

Appellant/Moving Party represented by:	Veterans of Foreign 
Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1980 to August 
1983.  He also had prior active service which has not been 
verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied increased ratings for seborrheic 
dermatitis, status post multiple surgeries for right knee 
chronic instability, and hearing loss.  The veteran appealed 
the issues of increased ratings for seborrheic dermatitis and 
status post multiple surgeries for right knee chronic 
instability, but he did not initiate an appeal as to the 
issue of an increased rating for hearing loss.  In December 
1999, the veteran's disability rating for seborrheic 
dermatitis was increased to 30 percent effective June 28, 
1995.  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for 
seborrheic dermatitis remains in appellate status.  



FINDINGS OF FACT

1.  The medical evidence shows that the veteran's seborrheic 
dermatitis is productive of symptomatology equivalent to 
constant exudation or itching, extensive lesions, or marked 
disfigurement; however, his seborrheic dermatitis does not 
ulceration and systemic or nervous or exceptionally repugnant 
manifestations.

2.  The veteran has a history of recurrent lateral 
instability of the right knee and currently has anterior- 
posterior (AP) instability of the right knee, but does not 
currently demonstrate lateral instability or subluxation of 
the right knee.

3.  The veteran exhibits normal extension of the right knee 
while flexion is only limited to 115 degrees; however, his 
service-connected right knee disability is productive of 
painful motion on extension and caused incoordination as 
objectively manifested by a slight limp on the right; x-rays 
do not show the presence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 
7899-7806 (2000).

2.  The criteria for a rating in excess of 10 percent for 
status post multiple surgeries for right knee chronic 
instability, based on lateral instability and subluxation of 
the right knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Part 4, 
Diagnostic Code 5257 (2000).

3.  A 10 percent rating, but no more, for painful motion and 
incoordination of the right knee due to service-connected 
status post multiple surgeries for right knee chronic 
instability, is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45,4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2000); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
May 1998 rating decision; October 1998 statement of the case; 
December 1999 hearing officer/supplemental statement of the 
case, all sent to the veteran, informed the veteran of the 
reasons and bases for the assigned ratings.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decisions, statement of the 
case, and hearing officer determination/supplemental 
statement of the case, informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the veteran's representative asserted that the March 
1998 VA general medical examination was inadequate to rate 
the veteran's disabilities as his prior history was not 
reviewed with the claims file.  In addition, the 
representative asserted that the subsequent June 1999 
orthopedic examination was inadequate as the examiner did not 
have the claims file again.  However, a review of the record 
shows that the examiner specifically indicated that he did 
have the claims file and that he reviewed the claims file.  
The examination conducted was adequate for ratings purposes 
and the representative's contention in that regard is without 
merit.  In addition, although the representative questioned 
the diagnosis assigned to the veteran's skin disorder of the 
hand, the Board also finds that the December 1998 VA skin 
examination is adequate for rating purposes.  The RO also 
obtained the veteran's VA outpatient records.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
There is sufficient evidence of record to decide his claims 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background 

Service connection for seborrheic dermatitis and for status 
post multiple surgeries for right knee chronic instability 
was granted in a January 1984 rating decision.  A 20 percent 
rating was assigned for the right knee disability effective 
August 1983, and a 10 percent rating was assigned for the 
skin disorder effective August 1983.  The veteran appealed 
the assigned rating for the knee disability from the January 
1984 rating decision to the Board.  In a June 1985 decision, 
the Board denied an increased rating for right knee 
disability.  In a September 1986 rating decision, the 20 
percent rating for the right knee disability was confirmed 
and continued.  However, thereafter, there a question as to 
whether the veteran's right knee disability had improved.  In 
June 1988, the veteran was advised that he would be scheduled 
for a future VA examination.  Apparently, the veteran was 
scheduled for an examination, but changed residences.  The 
examination was completed in October 1988.  In a December 
1988 rating decision, the 20 percent rating was reduced to 10 
percent effective March 1, 1989.  

In June 1995, the current claims for increased ratings for 
service-connected skin disorder and right knee disability 
were received.  

In conjunction with his claims, the veteran was afforded a VA 
general medical examination in March 1998.  At that time, the 
veteran reported having instability with a feeling that his 
knee was going to overextend.  The veteran reported that he 
had developed a gait whereby he thrust his right leg forward 
with the knee locked and stiff so it will not give way.  The 
veteran reported that he had actually fallen.  The veteran 
related that steps, uneven terrain, lifting, and anything 
which required uneven stepping or walking, were particularly 
difficult.  The veteran reported that he could not work as a 
diesel mechanic because of the lifting limitation.  He 
related that bilateral carpal tunnel syndrome prevented him 
from working as a heavy equipment operator.  He also 
indicated that he currently was a truckdriver, but that 
sitting with his knee bent was bothersome.  The veteran 
related that he had severe knee pain for which he took 
aspirin.  He indicated that the pain was worse with bad 
weather.  The veteran also reported having persistent right 
anterolateral knee tenderness.  He related that he was unable 
to kneel.  He stated that he could hunt and fish depending on 
the terrain.

With regard to his skin disorder, the veteran reported that 
he had eczema for which he used Vaseline which worked as well 
as prescription drugs.  He stated that the eczema recurred on 
his face, hands, and feet.  Once a week, the veteran related 
that he wore white socks with heavy applications of Vaseline 
on his feet overnight.  

Physical examination revealed that the veteran walked with an 
antalgic gait.  He thrust his right leg forward stiffly with 
each step.  He was able to squat, but had to hold on to get 
up.  He was reluctant to hop on his right foot.  He could toe 
and heel walk.  He did get on and off the examination table 
without difficulty.  With the exception of scars, the 
appearance of the knee was normal and the knees were 
symmetrical, but when standing, there was a slight genu varus 
on the right.  The knee also appeared to be hyperextended 
when the veteran was standing.  There was a 14 centimeter 
scar over the superior anterolateral knee.  There was 
tenderness at the joint line, laterally and anteriorly.  
There was definite anterior- posterior (AP) instability of at 
least 1 centimeter.  However, the examiner stated that no 
lateral instability was detected.  The right knee 
overextended to about 8 degrees.  Flexion was to 150 degrees.  
Calves were of equal circumference.  The veteran reported 
that he exercised his leg to keep it strong. 

The examiner's impression was history of right knee injury 
with meniscus injury and other injuries, the exact nature 
unknown, which lead to instability of the right knee an 
disability procedures previously described by the examiner 
when he reviewed the veteran's history.  The examiner 
indicated that the history was provided by the veteran as he 
did not have the records for review.  The examiner noted that 
the veteran currently demonstrated AP instability and 
overextension of the right knee, compatible with his history 
of ongoing pain and difficulty with activities.  The examiner 
noted that the veteran would be x-rayed and it was possible 
that arthritis may have developed.  

The veteran was seen on an outpatient basis at the Phoenix VA 
Medical Center.  In July 1998, he was seen for right knee 
pain after he twisted his right knee.  The diagnosis was 
right knee strain.  He was seen in August 1998 for right knee 
pain, but testing was negative.  September 1998 x-rays of the 
right knee revealed the presence of an orthopedic screw about 
the proximal tibial shaft anteriorly remaining in place and 
unchanged.  There was no evidence of fracture or other 
localized signs of bone or soft tissue abnormality observed.  
The impression was left proximal tibial changes.  The veteran 
was treated for skin complaints in November and December 
1998.  It was noted that he had elongated dystrophic first 
and fifth nails.  Mild redness and scaling of the plantar 
aspect of the feet was noted.  Onychomycosis and tinea pedis 
were diagnosed.  

In December 1998, the veteran was afforded a VA skin 
examination.  At the time of the examination, the veteran 
reported that he used tar shampoos, Mycelex cream, and 
antiseptic antibacterial Vaseline, but got the most relief 
with hot oil baths.  Physical examination revealed that the 
scalp appeared normal, but rubbing produced fine white 
scales.  There was erythema of the nasolabial folds.  The 
skin of the hands  was moderately erythematous with 
thickening of the hypothenar eminence, right greater than 
left, and slight scaling of the dorsum and sides of the 
fingers.  The feet were dry and erythematous, and were 
thickened over the heels and soles with moderate scaling, 
left greater than right, with maceration between the third, 
fourth, and fifth toes.  The first and fifth toenails were 
hypertrophic with subungual hyperkeratosis.  The diagnoses 
were seborrhea capitus; seborrheic dermatitis of the face; 
tinea pedis; tinea unguium; and undiagnosed dermatitis of the 
hands.  The examiner commented that the proper diagnoses were 
as indicated as opposed to the more generic diagnosis of 
eczema.  The examiner stated that the hand dermatitis was 
relatively mild and was probably non-specific.  The Board 
notes that color photographs accompanied the examination 
report.  

The veteran was again seen on an outpatient basis at the 
Phoenix VA Medical Center.  In February 1999, the veteran was 
seen for complaints of right knee pain. 

In March 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran reported that he worked as a truck driver full-time.  
He related that this type of work caused his knee to be 
stiff.  The veteran related that he had had right knee 
instability ever since service and had fallen.  The veteran 
related that he took both over-the-counter drugs and 
prescription drugs for pain.  In addition, he related that he 
soaked in a hot tub for the continuous pain which rated 3/10 
to 6/10, on a pain scale of 1 to 10 with 1 being the least 
and 10 being the worst .  The veteran reported that he also 
occasionally wore a knee brace, but that it was uncomfortable 
when it was hot.  With regard to the veteran's skin problems, 
the veteran related that he used special shampoos, 
creams/ointments, and Vaseline.  The veteran reported that if 
he did not put medication on his face, the skin would crack, 
peel, and bleed.  In addition, the veteran stated that his 
scalp flaked.  The veteran also reported having blotchiness.  
The veteran indicated that is feet were continually peeling 
and his toenail were in excess of a quarter of an inch thick 
on both big toes.  The veteran stated that it was 
embarrassing for him to have his skin constantly flaking.  

In June 1999, the veteran was afforded a VA orthopedic 
examination.  At that time, it was noted that the examiner 
had the claims file and had reviewed it.  Also, the examiner 
again reported that he was employed full-time in the truck 
driving business, but was no longer on the road.  The veteran 
reported taking Tylenol 3 and Naprosyn for his right knee 
pain.  The veteran related that his knee hurt daily and he 
had an aching, dull throb.  The veteran had constant tingling 
on the upper left lateral leg.  He reported that he seldom 
had swelling and that his knee occasionally popped.  The 
veteran related that there was some giving-way of the knee 
and that he had fallen twice within the past two weeks.  The 
veteran reported that he had a knee brace which he did not 
use much and that he had no ambulatory aids.  When asked 
about weakness, the veteran indicated that he had weakness 
and that when he was walking steps, he would lead with the 
left leg because the right one felt insecure.  The veteran 
related that he had fatigability and that his right knee gave 
out due to the way he walked on it.  In addition, he reported 
that he had incoordination and limped on the right knee all 
the time.  Physical examination revealed that the veteran 
appeared in no acute distress.  Examination of the right knee 
demonstrated that on ambulation, he had a slight limp on the 
right.  He was able to raise up on his heels and toes. There 
was no tenderness to palpation about the knee.  There were 
healed arthroscopic portals and a long medial knee scar on 
the right  Cruciate and collateral ligaments were stable and 
McMurray test was negative.  There was no effusion and no 
pain on passive motion of the patella.  There was no 
crepitation palpated on active motion of the knee.  Muscle 
strength of the right leg tested manually was normal.  On 
sensory examination, the veteran complained of numbness from 
the region of the mid-patella going laterally about 2 or 3 
inches and for longitudinal distance of about 4 inches.  
Range of motion testing  revealed extension to zero degrees 
and flexion to 115 degrees with some complaints of pain in 
the back of the knee and the calf at terminal flexion.  The 
impression was status post multiple surgeries of the right 
knee.  There was no evidence of any instability of the knee, 
chronic or otherwise.  With respect to the various factors, 
functional impairment was rated as between mild and moderate, 
but could not be stated in terms of degrees of additional 
loss due to the subjective nature of the factors.  

In December 1999, the hearing officer determined that a 30 
percent rating was warranted for seborrheic dermatitis 
effective June 1995.  Although the hearing officer indicated 
that this was a complete grant of benefits since the veteran 
previously had indicated that he was seeking a 30 percent 
rating, his representative, in the informal hearing 
presentation, indicated that a 50 percent rating was sought.  
Also, as there is no formal withdrawal of this issue in 
writing of record, the issue is still on appeal.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  




Seborrheic Dermatitis

The veteran has been rated under Diagnostic Code 7899-7806 
which governs ratings for eczema.  Since there is no specific 
code for seborrheic dermatitis, the veteran is rated by 
analogy to eczema.  The Board has considered all relevant 
diagnostic codes in the VA's Schedule for Rating 
Disabilities.  

Under Diagnostic Code 7806, seborrheic dermatitis with 
constant exudation or itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating.  A 50 percent 
rating is warranted for a skin disorder with ulceration or 
extensive exfoliation or crusting, and systemic or nervous or 
exceptionally repugnant manifestations.  

In this case, the veteran has skin disorders which involve 
his scalp, face, hands, and feet.  However, he is only 
service-connected for seborrheic dermatitis.  The veteran has 
fine scaling of the scalp and erythema of the nasolabial 
folds.  The skin of the hands is moderately erythematous with 
thickening of the hypothenar eminence and there is slight 
scaling of the dorsum and sides of the fingers.  The feet are 
dry and erythematous, and are thickened over the heels and 
soles with moderate scaling, and with maceration between the 
third, fourth, and fifth toes.  He first and fifth toenails 
are hypertrophic with subungual hyperkeratosis.  The Board 
notes that the VA examiner in December 1998 indicated that 
the veteran's skin disorders of the feet to include the 
toenails are classified as tinea pedis and tinea unguium.  As 
noted, these skin disorders are not service-connected, and, 
as such, may not be considered in rating the veteran's 
service-connected seborrheic dermatitis.

The Board finds that the symptomatology associated with 
veteran's seborrheic dermatitis alone more nearly 
approximates the criteria for a 30 percent rating.  He 
basically has constant peeling and flaking/scaling of the 
skin in various areas to include the scalp, face, and hands.  
There are also areas where the skin cracks and bleeds in the 
face area.  However, in order for a 50 percent rating to be 
warranted, his seborrheic dermatitis would have to be 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptionally repugnant manifestations.  The veteran does not 
have ulceration nor does he have systemic or nervous or 
exceptionally repugnant manifestations as a result of 
seborrheic dermatitis.  The veteran's seborrheic dermatitis 
is undoubtedly problematic, but his current manifestation 
come within the scope of the 30 percent rating which 
contemplates constant skin problems to include exudation as 
well as extensive lesions and marked disfigurement.  

Accordingly, the Board concludes that the criteria for an 
evaluation in excess of 30 percent for seborrheic dermatitis 
have not been met. 

The above decision is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's seborrheic dermatitis 
reflects so exceptional or so unusual a disability picture so 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's seborrheic causes marked interference 
with his employment, or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The veteran is employed full-time and the record does not 
reflect recent periods of hospitalization.  

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Although the Board sympathizes with the veteran's 
difficulties due to his service-connected skin disorder, the 
Board is constrained to abide by VA regulations.  In light of 
the above, the Board finds that the preponderance of the 
evidence is against his claims for an increased rating for 
service-connected seborrheic dermatitis.


Status Post Multiple Surgeries for Right Knee Chronic 
Instability

The veteran's service-connected status post multiple 
surgeries for right knee chronic instability has been rated 
under Diagnostic Code 5257 which governs ratings for 
impairment of the knee as measured by recurrent subluxation 
or lateral instability.  The Board has considered all 
relevant diagnostic codes in the VA's Schedule for Rating 
Disabilities.  

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knees 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, VA General Counsel has since held, that separate 
ratings are only warranted cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Pursuant to Court and GC directives, it has been determined 
that 38 C.F.R. §§ 4.40 and 4.45 do not apply Diagnostic Code 
5257.  In addition, Diagnostic Code 5257 does not contemplate 
38 C.F.R. §§ 4.40, 4.45, 4.59 or the diagnostic codes 
governing limitation of motion in the first instance.  GC has 
held that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59  
VAOPGCPREC 9-98 (Aug. 14, 1998).  The Board notes that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a 
separate rating may only be assigned when there is arthritis 
and limitation of motion and/or painful motion.  Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by arthritis and 
limitation of motion and/or painful motion or limitation of 
motion and/or painful motion on its own.  In evaluating 
whether the veteran has limitation of motion and/or painful 
motion, 38 C.F.R. §§ 4.59, 4.40, 4.45, and DeLuca must be 
considered.  

In this case, the applicable diagnostic codes are Diagnostic 
Codes 5003, 5257, 5260, and 5261.  The rating schedule 
provides that degenerative arthritis established by x-ray 
findings is to be rated on the basis of limitation of motion 
for the specific joint involved.  38 C.F.R. Diagnostic Code 
5003.  Diagnostic Code 5003, in turn, provides that 
degenerative (hypertrophic or osteoarthritis) will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  When, 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003.  In 
the absence of objective evidence of limitation of motion, 
Diagnostic Code 5003 provides for a disability evaluation of 
10 percent for x-ray evidence of involvement of two or more 
major joints or two or more minor joints, and 20 percent for 
the same type of evidence with occasional incapacitating 
exacerbations.  38 C.F.R. Part 4, Code 5003.

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, the 
rating schedule provides a zero percent rating where 
extension of the leg is limited to 5 degrees; a 10 percent 
rating where extension of the leg is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating for limitation to 20 degrees.  Full 
range of motion of the knee is zero to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  The rating schedule also provides a 
10 percent rating (which, as noted, can be assigned in 
addition to a rating based on limitation of motion) for 
slight impairment of the knee, a 20 percent rating for 
moderate impairment of the knee, and a 30 percent rating for 
severe impairment of the knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. Part 
4, Diagnostic Code 5257.


Diagnostic Code 5257

The Board observes that the veteran has been rated based on 
instability of the right knee.  He is currently rated as 10 
percent disabled.  The Board further notes that the veteran 
was originally rated under this code as instability of the 
knee was demonstrated, hence the characterization of his 
right knee disability as "status post multiple surgeries for 
right knee chronic instability."  Diagnostic Code 5257 
requires that the veteran have recurrent subluxation or 
lateral instability.  In this case, despite the veteran's 
continued reports of currently having instability, only AP 
instability was shown on the VA March 1998 general medical 
examination.  The examiner specifically stated that there was 
no lateral instability.  Moreover, there was no instability 
at all shown on the more recent June 1999 orthopedic 
examination.  The veteran's cruciate and collateral ligaments 
were stable and all testing was negative.  The outpatient 
records are negative for instability being recently 
objectively demonstrated.  No subluxation was demonstrated on 
either examination or in the outpatient records to include 
the x-rays.  Accordingly, it is clear that the medical 
evidence does not currently establish moderate impairment of 
the knee as shown by recurrent subluxation or lateral 
instability.  Although the veteran does not currently have 
lateral instability, he does have AP instability and, 
clearly, a history of lateral instability of the knee.  
Accordingly, the 10 percent rating has apparently been 
continued.  Nevertheless, as noted, it is clear that moderate 
impairment based on lateral instability and subluxation is 
not shown at this time which is required for the veteran to 
be assigned a rating in excess of the currently assigned 10 
percent rating.  


Diagnostic Codes 5260 and 5261

At the outset, the Board notes that there is no x-ray 
evidence showing that the veteran has arthritis.  Thus, there 
is no basis for a separate rating based on the presence of 
arthritis with limitation of motion or painful motion.  
However, the Board further observes that the veteran does in 
fact have limitation of motion and motion which is painful.  
That limitation of motion and painful motion must be 
considered as constituting separate disability as the 
veteran's musculoskeletal disability is rated under 
Diagnostic Code 5257 which is a diagnostic code that does not 
involve limitation of motion and there are diagnostic codes 
which are based on limitation of motion which may be 
applicable.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Therefore, the 
Board will consider whether a separate rating is warranted to 
reflect disability manifested by instability and subluxation 
as well as disability manifested by limitation of motion 
and/or painful motion.  In evaluating whether the veteran has 
limitation of motion and/or painful motion, 38 C.F.R. 
§§ 4.59, 4.40, 4.45, and DeLuca must be considered.  

The medical evidence shows that the veteran has full 
extension, so the veteran does not meet the criteria for even 
a zero percent rating under Diagnostic Code 5261.  Likewise, 
the veteran is able to flex to 115 degrees, at worst.  
Therefore, the veteran's flexion of the right knee 
considerably exceeds flexion as limited to 60 degrees, which 
is necessary for a zero percent rating under Diagnostic Code 
5260.  Accordingly, the Board finds that there is no basis to 
grant a separate rating based on limitation of motion under 
Diagnostic Codes 5260 and 5261.  However, as noted, the 
record shows that the veteran does in fact have painful 
motion.  The most recent VA orthopedic examination 
specifically noted that the veteran complained of pain on 
flexion of the right knee during range of motion testing, and 
that the flexion was limited to 115 degrees.  In addition, 
the veteran complained of fatigability, weakened movement, 
and incoordination.  He indicated that that due to this 
incoordination, he ambulated with a limp.  Although 
fatigability and weakened movement were not objectively 
demonstrated, the veteran did in fact ambulate with a slight 
limp on the right.  Thus, incoordination was demonstrated 
objectively.  In addition, the VA examiner stated that with 
respect to the various factors, functional impairment was 
rated as between mild and moderate, but could not be stated 
in terms of degrees of additional loss due to the subjective 
nature of the factors.  

Taking into consideration 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, the Board finds that based on this painful motion as 
well as the incoordination, there is a basis to grant a 
separate 10 percent rating.  In considering the fact that the 
veteran has a 10 percent rating under Diagnostic Code 5257 
and a 10 percent rating is being granted based on painful 
motion, the Board finds that these ratings adequately reflect 
the assessment by the VA examiner that the veteran has 
functional impairment that is between mild and moderate in 
degree.  

Accordingly, the Board concludes that the criteria for a 
separate rating of 10 percent, but no more, is warranted 
based on painful motion of the right knee as due to the 
veteran's service-connected right knee disability 
characterized as status post multiple surgeries for right 
knee chronic instability.

The above decision is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's status post multiple 
surgeries for right knee chronic instability reflects so 
exceptional or so unusual a disability picture so as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's status post multiple surgeries for 
right knee chronic instability causes marked interference 
with his employment, or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The veteran is employed full-time and the record does not 
reflect recent periods of hospitalization.  


ORDER

An increased rating for seborrheic dermatitis is denied. 

An increased rating for status post multiple surgeries for 
right knee chronic instability based on lateral instability 
and subluxation is denied.

A separate 10 percent rating for painful motion and 
incoordination due to status post multiple surgeries for 
right knee chronic instability is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

